Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 9321522 Ul and CN 108366890A.
	Regarding Claim 1, where Applicant seeks that an absorbent article having a wearer-facing side and an opposite garment-facing side, the article comprising a three-dimensional laminate, wherein the three-dimensional laminate comprises a first layer and a second layer; wherein the first layer is intermittently bonded to the second layer by a hot-melt adhesive so that the first layer comprises a plurality of protrusions not bonded to the second layer; and wherein the hot-melt adhesive comprises more than 90% by weight of a heterophase polymer having an enthalpy of fusion of at least 10 J/g, as measured according to the Enthalpy of Fusion Measurement Method; Applicant is directed to DE 9321522 Ul discloses an absorbent article, disclosed in particular (see claims 7, 13, drawings Figure 1): An absorbent article for personal hygiene, having a liquid permeable upper surface material and a substantially liquid impermeable back surface material having an absorbent core disposed between the upper surface material and the back surface material, wherein the back surface material is made of a raised, mat-like stretched laminate (10). A raised, mat-formed stretched laminate (10), having a first layer (12) and a second layer (14) which are substantially inelastic, the first layer is composed of a non-elastomeric material, wherein the second layer (14) is fixed to the first layer (12) at a plurality of mutually spaced connection points ( 16), so as to form a raised laminate ( 10) having a plurality of bonded and unbonded surface regions (16, 18), wherein the laminate (10) is bulged by the second layer (14) having more surface area than the first layer (12) in the same unit area of the laminate (10), wherein the laminate (10) is substantially inelastic and cannot stretch by more than 25% without delamination. Thus, DE 9321522 Ul discloses an absorbent article.
	DE 9321522 Ul also discloses (see page 9, paragraph 3) that in order to be able to fix the first layer 12 on the second layer 14, the first layer and the second layer be bonded by means of an adhesive, thermal bonding, ultrasonic bonding, stitching or other suitable fixing means. The adhesives that may be used can be water-based adhesive, a solvent-based adhesive, a pressure sensitive adhesive, or a hot melt adhesive.  
	DE 9321522 Ul does not teach the compositional make up of the hot melt adhesive.  This is remedied by the teachings of CN 108366890A.
	Both DE 9321522 Ul and CN 108366890A are from the same art of endeavor and both disclose making absorbent articles. 
	CN108366890A discloses an absorbent article, specifically disclosed (see specification paragraphs 0006, 0211, 0212, 0232, Table 1).  Their absorbent article comprises a liquid permeable topsheet, a liquid impermeable backsheet, and an absorbent core positioned at least partially between the liquid permeable topsheet and the liquid impermeable backsheet, and a substrate positioned between the topsheet and the absorbent core; wherein the topsheet and the substrate are joined by an adhesive to form a laminate; wherein the laminate comprises a morphological treatment; and wherein the adhesive is an adhesive substantially free of tackifiers. The topsheet laminates of the present invention may comprise hot melt agent materials used to bond various substrates. In some embodiments, the adhesive composition may comprise a first amorphous polymer and a second heterophasic polymer. Amorphous polymers include amorphous or random polymers comprising olefin copolymers including a major proportion of propylene. The second polymer comprises a heterophasic olefin-copolymer having amorphous character and at least some substantial crystalline content. The crystalline content may be in the form of one or more polymer blocks or sequences that are stereoregular. In one embodiment, these sequences or blocks are substantially crystallizable sequences or blocks. The adhesive material may comprise a first polymer comprising a polyolefin comprising a substantially amorphous or randomly polymerized polymeric material; and a second polymer comprising a heterophasic polymer. Regarding the heterophasic polymers having and enthalpy of fusion of at least 10 J/g as desired by Applicant in Claim 1, the CN108366890A reference discloses that the heat of fusion (per ASTM E793) of the heterophasic copolymer are from about 10 J/g to about 70 J/g and from about 15 J/g to about 70 J/g, with a melting point of less than 150 ° C and from about 105 ° C to about 135 ° C. [See CN108366890A Table 1 column 3, composition of adhesive substantially free of tackifier: amorphous polymer 90-10%, heterophasic polymer 10-90%, plasticizer 0-40%, additive 0-20%]. 
	Therefore, the person skilled in the art before the effective filing date of the invention would have found it obvious to have employed the hot melt adhesive of CN108366890A as the adhesive used by DE 9321522 Ul.  One would have been motivated to do so as it is well known in industry that hot melt adhesives are used to fix or adhere materials, as far as the content of the heterophasic polymer can be obtained by adjustment of the person skilled in the art on the basis of the disclosure of the CN108366890A teachings.  Further, a skilled artisan would choose to use a heterophasic adhesive there is a need in the absorbent industry as many top sheets are coated with lotions or surfactants, use of a topsheet laminate that comprises low or substantially tackifier-free hot melt heterophasic adhesives may reduce any interaction between a tackifier and the lotions and/or surfactants and stick better.
	Regarding Claim 2, where Applicant seeks that the absorbent article of claim 1, wherein the heterophase polymer has an enthalpy of fusion of from about 15 J/g to about 40 J/g, as measured according to the Enthalpy of Fusion Measurement Method; see reasoning/rationale set forth in Claim 1 above.
	Regarding Claims 4, 7-10 and 20- both the references teach all the limitations sought in claims 4 and 7-10- Claim 4-that the absorbent article of claim 1, wherein the hot-melt adhesive consists of the heterophase polymer and up to 10% of additives selected from plasticizers, antioxidants, stabilizers, brighteners, colorants and pigments, fragrances, fillers and mixtures thereof; Regarding Claim 6, where Applicant seeks that the absorbent article of claim 1, wherein the first layer is a nonwoven layer and comprises from about 15% and up to 100% of natural fibers, by weight of the first layer; Regarding Claim 7-that the absorbent article of claim 6, wherein the natural fibers are cotton fibers; Claim 8, that the absorbent article of claim 1, wherein the hot-melt adhesive disposed in a discontinuous application pattern between the first layer and the second layer; Claim 9, the absorbent article of claim 1, wherein the second layer is a nonwoven comprising synthetic fibers; Claim 10 that the absorbent article of claim 9, wherein the second layer is selected from an air-through bonded carded nonwoven or a nonwoven comprising a meltblown layer; Claim 20- that the absorbent article of claim 16, wherein the first layer is a nonwoven layer and comprises from about 15% and up to 100% of natural fibers, by weight of the first layer.-DE 9321522 Ul also discloses (see Claim 14, page 7, paragraph 2-page 8, paragraph 2): An absorbent article for personal hygiene, having a liquid permeable upper surface material and a substantially liquid impermeable rear surface material, the back surface material having an absorbent core disposed between the top surface material and the back surface material, wherein the top surface material is made of a raised, mat-like stretched laminate (10) according to any of claims 7 to 12. The first layer 12 and the second layer 14 may each be made of a variety of materials, such as a film, a nonwoven material, a woven material, a knitted material, a mesh fabric, or a tissue. The membrane may be made of a breathable or non-breathable material. Further, the film may be perforated. In preparing the film, the film may be co-extruded to improve adhesion, and the film may be filled with an opacifier, such as titanium dioxide. Nonwovens can be manufactured from longer, fairly continuous fibers, such as spunbonded and meltblown fibers, or from shorter staple fibers, such as those used in bonded, carded webs. Suitable fibers include natural and synthetic fibers as well as bicomponent or multicomponent/polymeric fibers. Nonwoven webs may be hydroentangled and may be manufactured using a variety of techniques including spunbonding, meltblowing, solvent spinning, and wet-laying. Further, a laminate layer, such as a spin-bonded/meltblown/spin-bonded composite, may be used for the first layer or the second layer. The woven or knitted material may be made of both synthetic and natural fibers. They may also be made from a combination of synthetic and natural fibers. The tissue-based layer is typically made of natural fibers, such as cellulose, but may also comprise synthetic fibers. Combinations of any of the above materials can be prepared to form the materials of the present invention. Only a few examples of combinations include: films/nonwovens: a film/woven material: films/knitted materials: thin film/tissue materials: film/membrane: non-woven material/non-woven material: nonwoven/woven materials: nonwoven/knitted materials and nonwoven/tissue materials. Further, multilayer materials can be produced as long as they comprise a first layer 12 and a second layer 14. As can be seen, DE 9321522 Ul also discloses the use of laminates, the selection of two-layer materials. 
	CN 108366890A also discloses (see paragraphs 0048, 0052, 0083, 0087, 0088, 0091, 0094, 0157, 0224, 0241-0248 of the specification): The term "nonwoven web" refers to an artificial sheet, web or batt of directionally or arbitrarily oriented fibers bonded by friction and/or gluing and/or adhering, excluding paper and products woven, braided, tufted, stitch bonded combining bound yams or filaments, or felted by wet-milling, whether or not additionally stitched. These fibers may be of natural or man-made origin and may be staple fibers or continuous filaments or fibers formed in situ. Commercially available fibers can have diameters ranging from less than about 0.001 mm to more than about 0.2 mm and can come in several different forms such as short fibers (known as staple or chopped fibers), continuous single fibers (filaments or monofilaments), untwisted bundles of continuous filaments (tow), and twisted bundles of continuous filaments (yam). Nonwoven webs can be formed by many processes such as meltblowing, spunbonding, solution spinning, electrospinning, carding, and airlaying. The basis weight of nonwoven webs is typically expressed in grams per square meter (g/m2 or gsm). The term "morphology treatment" refers to at least a portion or region of a single or multi-layer substrate, it includes elements having three-dimensional features, embossments, interpenetration of one layer into or through another layer ( e.g., one or more layers of the LMS into the topsheet or the topsheet into one or more layers of the LMS), out-of-plane bumps, out-of-plane ridges, out-of-plane tufts, out-of-plane pleats, out-of-plane corrugations, or fold lines. The morphological treatment results in the transformation of the substantially uniform planar substrate from a first morphological configuration (generally flat and planar) to another morphological configuration (generally not flat and planar). The morphology processing portion is formed of a plurality of elements. The absorbent article may comprise a liquid permeable topsheet 24, a liquid impermeable backsheet 25, and an absorbent core 28 positioned at least partially between the topsheet 24 and backsheet 25, and barrier leg cuffs 34. The absorbent article may also comprise a liquid management system ("LMS") 50 (shown in Fig. 2), which in the example shown comprises a distribution layer 54 and an acquisition layer 52, both of which will be discussed further below. In various forms, the acquisition layer 52 may instead distribute bodily exudates and the distribution layer 54 may instead acquire bodily exudates, or both layers may distribute and/or acquire bodily exudates. The LMS 50 may also be provided as a single layer or as two or more layers. The absorbent article may further comprise elasticized gasketing cuffs 32 joined to the chassis of the absorbent article, typically via the topsheet and/or backsheet and substantially planar with the chassis of the diaper. The absorbent core 28 may comprise an absorbent material and a core enclosing the absorbent material. The absorbent core 28 may comprise one or more channels, indicated in Fig. 1 as the four channels 26, 26 'and 27, 27'. Suitable toposheets can be made from a wide variety of different materials, woven or non-woven materials such as porous foams, reticulated foams, apertured plastic films, or natural fibers (e.g., wood or cotton fibers), synthetic fibers or filaments (e.g., polyester or polypropylene or PE/PP bicomponent fibers or mixtures thereof), or a combination of natural and synthetic fibers. If the topsheet 24 comprises fibers, the fibers may be spunbond, carded, wet-laid, meltblown, hydroentangled, or otherwise processed as is known in the art, in particular spunbond PP nonwoven. Other suitable backsheet materials may include breathable materials which permit vapors to escape from the absorbent article 20 while still preventing, or at least inhibiting, body exudates from passing through the backsheet 25. Exemplary breathable materials may include materials such as woven webs, nonwoven webs, composite materials (such as film-coated nonwoven webs), microporous films, and monolithic films. An aperture pattern may be provided in one or more substrates. The substrate may comprise one or more layers of material, such as a topsheet of two layers, or a topsheet and an acquisition material bonded together with an adhesive. The aperture pattern may be located within one or more zones. The adhesive material may comprise a second polyolefin comprising a substantially heterophasic copolymer. The heterophasic polyolefin may comprise a propylene copolymer (i.e., a propylene-based polymer having one or more other comonomers. The propylene-based polymer backbone preferably comprises propylene and one or more C2 or C4-20-alkenes. For example, the propylene-based heterophasic polymer may comprise propylene and ethylene, hexene, or optionally other C2 or C4-20-olefins. The polymer comprises from about 99.5 mol% to about 70 mol%, preferably from about 95 mol% to about 75 mol% of units derived from propylene. In addition to propylene-derived units, the copolymers of this invention comprise about 0.1 to 30% by weight, preferably about 5 to 25% by weight, of units preferably derived from at least C2-4-or C5-10-alkenes. In one or more embodiments, the second copolymer comprises a majority of propylene and about 0.1 % to 30% by weight, or 2% to 25% by weight of ethylene. Any of the compositions disclosed herein may also comprise a plasticizer or plasticizing oil or extender oil, which may reduce viscosity or improve tackiness of the adhesive. The compositions disclosed herein optionally may comprise an antioxidant or stabilizer. The compositions disclosed herein optionally can comprise a brightener, colorant, or pigment. The compositions disclosed herein may also optionally comprise a fragrance, and the compositions disclosed herein may optionally comprise a filler.
	Additionally, amounts or % of a specific fiber is an optimizable variable.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amounts or % of a specific fiber, weight per surface area of the fibers used within the composite, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed weight is critical and has unexpected results. In the present invention, one would have been motivated to optimize the amount of the fiber within the composite to exhault the beneficial properties i.e. cotton is more absorbent. 
	Regarding Claim 5, where Applicant seeks that the absorbent article of claim 1, wherein the heterophase polymer comprises a propylene- ethylene copolymer; Applicant is directed to see reasoning/rationale as set forth in Claim 1 above.
.	Regarding Claim 3, 11, 12, 13 and 16- Claim 3-that the absorbent article of claim 1, wherein the hot-melt adhesive has a storage modulus higher than 0.3x106 Pa at 370C, as measured according to the Oscillatory Rheometry Test Method; Regarding Claim 11, that the absorbent article of claim 1, wherein the laminate has a Dry Peel Force higher than 0.15N/50.8 mm, as measured according to the Peel Force Measurement Method; Regarding Claim 12, that the absorbent article of claim 1, wherein the laminate has a Dry/Wet Peel Force Loss of less than 50%, as measured according to the Peel Force Measurement Method; Regarding Claim 13-wherein the laminate has a Fresh/Aged Peel Force Loss of less than 25%, as measured according to the Peel Force Measurement Method; Claim 16-An absorbent article comprising a laminate disposed on the garment-facing side of the article, wherein the laminate comprises a first layer and a second layer; wherein the first layer is intermittently bonded to the second layer by a hot-melt adhesive so that the first layer comprises a plurality of protrusions not bonded to the second layer; and wherein the adhesive has a storage modulus higher than 0.3x106 Pa at 37°C, as measured according to the Oscillatory Rheometry Test Method; 
DE 9321522 Ul and CN 108366890A both disclose the selection of layered materials in absorbent articles, the use of adhesives, and the specific structure of absorbent articles, the person skilled in the art is able to adjust the enthalpy of fusion of the adhesive, the storage modulus, the adjustment of the materials of the first and second layers, the arrangement of the laminate, the arrangement of the holes, the selection of the laminate of the top and bottom layers according to the needs. While the peel force of the laminate is adjustable by the person skilled in the art based on the choice of adhesive disclosed in the Chinese reference, it depending on the needs of the adhesion. 
	Additionally, with regards to the claimed resultant properties as desired in the aforesaid claims, would be inherent if not obvious to the combination of DE 9321522 Ul and CN 108366890A.  It is reasonable to presume so, as support for said presumption is found in the use of like materials (i.e. same layers of the absorbent, same fibers, same amounts, same adhesives and same final end use).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the DE 9321522 Ul and CN 108366890A product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
	Regarding Claim 14, where Applicant seeks that the absorbent article of claim 1, comprising a three-dimensional laminate disposed on at least one side of the article selected from the wearer-facing side of the article and the garment-facing side of the article; Both references teaches the laminate structure that is commonly used in absorbent articles for personal hygiene, such as disposable diapers for infants, training pants for toddlers, adult incontinence undergarments, and/or sanitary napkins are designed to absorb and contain bodily exudates, in particular large quantities of urine, runny BM, and/or menses (together the “fluids”). These absorbent articles may comprise several layers providing different functions, for example, a topsheet, a backsheet, and an absorbent core disposed between the topsheet and the backsheet, among other layers, if desired, thereby this limitation is met.
	Regarding Claim 15, where Applicant seeks that the absorbent article of claim 1, wherein the three-dimensional laminate is disposed on the wearer-facing side of the absorbent article, and the hot-melt adhesive is free of styrene block copolymers; as neither reference teaches using Styrene block copolymers, this limitation is met.
	Regarding Claim 17, where Applicant seeks that the absorbent article of claim 16, wherein the heterophase polymer has an enthalpy of fusion of from about 15 J/g to about 40 J/g, as measured according to the Enthalpy of Fusion Measurement Method; Applicant is directed to see reasoning/rationale as set forth in Claim 1 above.
	Regarding Claim 18, where Applicant seeks that the absorbent article of claim 16, wherein the hot-melt adhesive consists of the heterophase polymer and up to 10% of additives selected from plasticizers, antioxidants, stabilizers, brighteners, colorants and pigments, fragrances, fillers and mixtures thereof; Applicant is directed to see reasoning/rationale as set forth in Claim 1 above.
	Regarding Claim 19, where Applicant seeks that the absorbent article of claim 16, wherein the heterophase polymer comprises a propylene- ethylene copolymer; Applicant is directed to see reasoning/rationale as set forth in Claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP